1    Seung Yang (SBN 249857)
     seung.yang@moonyanglaw.com
2    Christopher L. Garcia (SBN 306082)
3    chris.garcia@moonyanglaw.com
     MOON & YANG, APC
4    1055 W. Seventh St., Suite 1880
     Los Angeles, California 90017
5    Telephone: (213) 232-3128
     Facsimile: (213) 232-3125
6
7    Attorneys for Plaintiff
     JOSE PORTILLO
8
9    ELIZABETH A. BROWN (SB# 235429)
10   TARA M. DUESTER (SB# 265622)
     lisabrown@gbgllp.com
11   taraduester@gbgllp.com
     GBG LLP
12   633 West 5th Street, Suite 3330
     Los Angeles, CA 90071
13   Telephone: (213) 358-2810
14   Facsimile: (213) 995-6382
15   Attorneys for Defendant
     BIMBO BAKERIES USA, INC.
16
17
                                 UNITED STATES DISTRICT COURT
18
                            CENTRAL DISTRICT OF CALIFORNIA
19
20   JOSE PORTILLO, an individual,              Case No. 8:19-cv-01617-DOC-DFM
21                  Plaintiff,                  STIPULATED PROTECTIVE
22                                              ORDER
              vs.
23                                              [Discovery Document: Referred to
     BIMBO BAKERIES USA, INC., a                Magistrate Judge Douglas F.
24   Delaware Corporation, LEANN LAST           McCormick]
     NAME UNKNOWN, an individual; and
25   DOES 1 through 25, inclusive,              Judge:     Hon. David O. Carter
26                                              Courtroom: 9D
                    Defendants.
27
28

     Case No. 8:19-cv-01617-DOC-DFM                      STIPULATED PROTECTIVE ORDER
     88720923.1
1    1.       A.    PURPOSES AND LIMITATIONS
2             Discovery in this action is likely to involve production of confidential,
3    proprietary, or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may
5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
6    enter the following Stipulated Protective Order. The parties acknowledge that this
7    Order does not confer blanket protections on all disclosures or responses to
8    discovery and that the protection it affords from public disclosure and use extends
9    only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge, as set forth
11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
12   file confidential information under seal; Civil Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a
14   party seeks permission from the court to file material under seal.
15            B.    GOOD CAUSE STATEMENT
16            This action is likely to involve trade secrets and other valuable research,
17   development, commercial, business, financial, technical and/or proprietary
18   information for which special protection from public disclosure and from use for
19   any purpose other than prosecution of this action is warranted. Such confidential
20   and proprietary materials and information consist of, among other things,
21   confidential business or financial information, information regarding confidential
22   business practices, or other confidential research, development, or commercial
23   information (including information implicating privacy rights of third parties),
24   information otherwise generally unavailable to the public, or which may be
25   privileged or otherwise protected from disclosure under state or federal statutes,
26   court rules, case decisions, or common law. Accordingly, to expedite the flow of
27   information, to facilitate the prompt resolution of disputes over confidentiality of
28   discovery materials, to adequately protect information the parties are entitled to

     Case No. 8:19-cv-01617-DOC-DFM               -1-          STIPULATED PROTECTIVE ORDER
     88720923.1
1    keep confidential, to ensure that the parties are permitted reasonable necessary uses
2    of such material in preparation for and in the conduct of trial, to address their
3    handling at the end of the litigation, and serve the ends of justice, a protective order
4    for such information is justified in this matter. It is the intent of the parties that
5    information will not be designated as confidential for tactical reasons and that
6    nothing be so designated without a good faith belief that it has been maintained in a
7    confidential, non-public manner, and there is good cause why it should not be part
8    of the public record of this case.
9    2.       DEFINITIONS
10            2.1   Action: Portillo v. Bimbo Bakeries USA, Inc. et al. (C.D. Cal. No.
11   8:19-cv-01617-DOC-DFM).
12            2.2   Challenging Party: a Party or Non-Party that challenges the
13   designation of information or items under this Order.
14            2.3   “CONFIDENTIAL” Information or Items: information (regardless of
15   how it is generated, stored or maintained) or tangible things that qualify for
16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
17   the Good Cause Statement.
18            2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
19   their support staff).
20            2.5   Designating Party: a Party or Non-Party that designates information or
21   items that it produces in disclosures or in responses to discovery as
22   “CONFIDENTIAL.”
23            2.6   Disclosure or Discovery Material: all items or information, regardless
24   of the medium or manner in which it is generated, stored, or maintained (including,
25   among other things, testimony, transcripts, and tangible things), that are produced
26   or generated in disclosures or responses to discovery in this matter.
27            2.7   Expert: a person with specialized knowledge or experience in a matter
28   pertinent to the litigation who has been retained by a Party or its counsel to serve as

     Case No. 8:19-cv-01617-DOC-DFM              -2-           STIPULATED PROTECTIVE ORDER
     88720923.1
1    an expert witness or as a consultant in this Action.
2             2.8   House Counsel: attorneys who are employees of a party to this Action.
3    House Counsel does not include Outside Counsel of Record or any other outside
4    counsel.
5             2.9   Non-Party: any natural person, partnership, corporation, association,
6    or other legal entity not named as a Party to this action.
7             2.10 Outside Counsel of Record: attorneys who are not employees of a
8    party to this Action but are retained to represent or advise a party to this Action and
9    have appeared in this Action on behalf of that party or are affiliated with a law firm
10   that has appeared on behalf of that party, including support staff.
11            2.11 Party: any party to this Action, including all of its officers, directors,
12   employees, consultants, retained experts, and Outside Counsel of Record (and their
13   support staffs).
14            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
15   Discovery Material in this Action.
16            2.13 Professional Vendors: persons or entities that provide litigation
17   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
19   and their employees and subcontractors.
20            2.14 Protected Material: any Disclosure or Discovery Material that is
21   designated as “CONFIDENTIAL.”
22            2.15 Receiving Party: a Party that receives Disclosure or Discovery
23   Material from a Producing Party.
24   3.       SCOPE
25            The protections conferred by this Stipulation and Order cover not only
26   Protected Material (as defined above), but also (1) any information copied or
27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
28   compilations of Protected Material; and (3) any testimony, conversations, or

     Case No. 8:19-cv-01617-DOC-DFM               -3-          STIPULATED PROTECTIVE ORDER
     88720923.1
1    presentations by Parties or their Counsel that might reveal Protected Material.
2             Any use of Protected Material at trial shall be governed by the orders of the
3    trial judge. This Order does not govern the use of Protected Material at trial.
4    4.       DURATION
5             Once a case proceeds to trial, all of the court-filed information to be
6    introduced that was previously designated as confidential or maintained pursuant to
7    this protective order becomes public and will be presumptively available to all
8    members of the public, including the press, unless compelling reasons supported by
9    specific factual findings to proceed otherwise are made to the trial judge in advance
10   of the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-
11   81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing documents
12   produced in discovery from “compelling reasons” standard when merits-related
13   documents are part of court record). Accordingly, the terms of this protective order
14   do not extend beyond the commencement of the trial.
15   5.       DESIGNATING PROTECTED MATERIAL
16            5.1   Exercise of Restraint and Care in Designating Material for Protection.
17   Each Party or Non-Party that designates information or items for protection under
18   this Order must take care to limit any such designation to specific material that
19   qualifies under the appropriate standards. The Designating Party must designate for
20   protection only those parts of material, documents, items, or oral or written
21   communications that qualify so that other portions of the material, documents,
22   items, or communications for which protection is not warranted are not swept
23   unjustifiably within the ambit of this Order.
24            Mass, indiscriminate, or routinized designations are prohibited. Designations
25   that are shown to be clearly unjustified or that have been made for an improper
26   purpose (e.g., to unnecessarily encumber the case development process or to
27   impose unnecessary expenses and burdens on other parties) may expose the
28   Designating Party to sanctions.

     Case No. 8:19-cv-01617-DOC-DFM               -4-          STIPULATED PROTECTIVE ORDER
     88720923.1
1             If it comes to a Designating Party’s attention that information or items that it
2    designated for protection do not qualify for protection, that Designating Party must
3    promptly notify all other Parties that it is withdrawing the inapplicable designation.
4             5.2   Manner and Timing of Designations. Except as otherwise provided in
5    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
6    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
7    under this Order must be clearly so designated before the material is disclosed or
8    produced.
9             Designation in conformity with this Order requires:
10                  (a) for information in documentary form (e.g., paper or electronic
11   documents, but excluding transcripts of depositions or other pretrial or trial
12   proceedings), that the Producing Party affix, at a minimum, the legend
13   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
14   contains protected material. If only a portion or portions of the material on a page
15   qualifies for protection, the Producing Party also must clearly identify the protected
16   portion(s) (e.g., by making appropriate markings in the margins).
17                  A Party or Non-Party that makes original documents available for
18   inspection need not designate them for protection until after the inspecting Party
19   has indicated which documents it would like copied and produced. During the
20   inspection and before the designation, all of the material made available for
21   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
22   identified the documents it wants copied and produced, the Producing Party must
23   determine which documents, or portions thereof, qualify for protection under this
24   Order. Then, before producing the specified documents, the Producing Party must
25   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
26   If only a portion or portions of the material on a page qualifies for protection, the
27   Producing Party also must clearly identify the protected portion(s) (e.g., by making
28   appropriate markings in the margins).

     Case No. 8:19-cv-01617-DOC-DFM               -5-          STIPULATED PROTECTIVE ORDER
     88720923.1
1                   (b) for testimony given in depositions that the Designating Party
2    identify the Disclosure or Discovery Material on the record, before the close of the
3    deposition.
4                   (c) for information produced in some form other than documentary and
5    for any other tangible items, that the Producing Party affix in a prominent place on
6    the exterior of the container or containers in which the information is stored the
7    legend “CONFIDENTIAL.” If only a portion or portions of the information
8    warrants protection, the Producing Party, to the extent practicable, shall identify the
9    protected portion(s).
10            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive
12   the Designating Party’s right to secure protection under this Order for such
13   material. Upon timely correction of a designation, the Receiving Party must make
14   reasonable efforts to assure that the material is treated in accordance with the
15   provisions of this Order.
16   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
17            6.1   Timing of Challenges. Any Party or Non-Party may challenge a
18   designation of confidentiality at any time that is consistent with the Court’s
19   Scheduling Order.
20            6.2   Meet and Confer. The Challenging Party shall initiate the dispute
21   resolution process under Local Rule 37.1, et seq. Any discovery motion must
22   strictly comply with the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
23            6.3   Burden. The burden of persuasion in any such challenge proceeding
24   shall be on the Designating Party. Frivolous challenges, and those made for an
25   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
26   other parties) may expose the Challenging Party to sanctions. Unless the
27   Designating Party has waived or withdrawn the confidentiality designation, all
28   parties shall continue to afford the material in question the level of protection to

     Case No. 8:19-cv-01617-DOC-DFM             -6-           STIPULATED PROTECTIVE ORDER
     88720923.1
1    which it is entitled under the Producing Party’s designation until the Court rules on
2    the challenge.
3    7.       ACCESS TO AND USE OF PROTECTED MATERIAL
4             7.1   Basic Principles. A Receiving Party may use Protected Material that is
5    disclosed or produced by another Party or by a Non-Party in connection with this
6    Action only for prosecuting, defending, or attempting to settle this Action. Such
7    Protected Material may be disclosed only to the categories of persons and under the
8    conditions described in this Order. When the Action has been terminated, a
9    Receiving Party must comply with the provisions of section 13 below (FINAL
10   DISPOSITION).
11            Protected Material must be stored and maintained by a Receiving Party at a
12   location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14            7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
15   otherwise ordered by the Court or permitted in writing by the Designating Party, a
16   Receiving Party may disclose any information or item designated
17   “CONFIDENTIAL” only to:
18                  (a)   the Receiving Party’s Outside Counsel of Record in this Action,
19   as well as employees of said Outside Counsel of Record to whom it is reasonably
20   necessary to disclose the information for this Action;
21                  (b)   the officers, directors, and employees (including House
22   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
23   Action;
24                  (c)   Experts (as defined in this Order) of the Receiving Party to
25   whom disclosure is reasonably necessary for this Action and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27                  (d)   the Court and its personnel;
28                  (e)   court reporters and their staff;

     Case No. 8:19-cv-01617-DOC-DFM              -7-          STIPULATED PROTECTIVE ORDER
     88720923.1
1                   (f)    professional jury or trial consultants, mock jurors, and
2    Professional Vendors to whom disclosure is reasonably necessary for this Action
3    and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
4    A);
5                   (g)    the author or recipient of a document containing the information
6    or a custodian or other person who otherwise possessed or knew the information;
7                   (h)     during their depositions, witnesses, and attorneys for witnesses,
8    in the Action to whom disclosure is reasonably necessary provided: (1) the
9    deposing party requests that the witness sign the form attached as Exhibit A hereto;
10   and (2) they will not be permitted to keep any confidential information unless they
11   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
12   otherwise agreed by the Designating Party or ordered by the Court. Pages of
13   transcribed deposition testimony or exhibits to depositions that reveal Protected
14   Material may be separately bound by the court reporter and may not be disclosed to
15   anyone except as permitted under this Stipulated Protective Order; and
16                  (i)    any mediator or settlement officer, and their supporting
17   personnel, mutually agreed upon by any of the parties engaged in settlement
18   discussions.
19   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
20   PRODUCED IN OTHER LITIGATION
21            If a Party is served with a subpoena or a court order issued in other litigation
22   that compels disclosure of any information or items designated in this Action as
23   “CONFIDENTIAL,” that Party must:
24            (a)   promptly notify in writing the Designating Party. Such notification
25   shall include a copy of the subpoena or court order;
26            (b)   promptly notify in writing the party who caused the subpoena or order
27   to issue in the other litigation that some or all of the material covered by the
28   subpoena or order is subject to this Protective Order. Such notification shall

     Case No. 8:19-cv-01617-DOC-DFM               -8-          STIPULATED PROTECTIVE ORDER
     88720923.1
1    include a copy of this Stipulated Protective Order; and
2             (c)   cooperate with respect to all reasonable procedures sought to be
3    pursued by the Designating Party whose Protected Material may be affected.
4             If the Designating Party timely seeks a protective order, the Party served with
5    the subpoena or court order shall not produce any information designated in this
6    action as “CONFIDENTIAL” before a determination by the court from which the
7    subpoena or order issued, unless the Party has obtained the Designating Party’s
8    permission. The Designating Party shall bear the burden and expense of seeking
9    protection in that court of its confidential material and nothing in these provisions
10   should be construed as authorizing or encouraging a Receiving Party in this Action
11   to disobey a lawful directive from another court.
12   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
13   PRODUCED IN THIS LITIGATION
14            (a)   The terms of this Order are applicable to information produced by a
15   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
16   produced by Non-Parties in connection with this litigation is protected by the
17   remedies and relief provided by this Order. Nothing in these provisions should be
18   construed as prohibiting a Non-Party from seeking additional protections.
19            (b)   In the event that a Party is required, by a valid discovery request, to
20   produce a Non-Party’s confidential information in its possession, and the Party is
21   subject to an agreement with the Non-Party not to produce the Non-Party’s
22   confidential information, then the Party shall:
23                  (1)    promptly notify in writing the Requesting Party and the Non-
24   Party that some or all of the information requested is subject to a confidentiality
25   agreement with a Non-Party;
26                  (2)    promptly provide the Non-Party with a copy of the Stipulated
27   Protective Order in this Action, the relevant discovery request(s), and a reasonably
28   specific description of the information requested; and

     Case No. 8:19-cv-01617-DOC-DFM              -9-           STIPULATED PROTECTIVE ORDER
     88720923.1
1                   (3)    make the information requested available for inspection by the
2    Non-Party, if requested.
3             (c)   If the Non-Party fails to seek a protective order from this Court within
4    14 days of receiving the notice and accompanying information, the Receiving Party
5    may produce the Non-Party’s confidential information responsive to the discovery
6    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
7    not produce any information in its possession or control that is subject to the
8    confidentiality agreement with the Non-Party before a determination by the Court.
9    Absent a court order to the contrary, the Non-Party shall bear the burden and
10   expense of seeking protection in this Court of its Protected Material.
11   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best
16   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
17   person or persons to whom unauthorized disclosures were made of all the terms of
18   this Order, and (d) request such person or persons to execute the “Acknowledgment
19   and Agreement to Be Bound” that is attached hereto as Exhibit A.
20   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21   PROTECTED MATERIAL
22            When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other
24   protection, the obligations of the Receiving Parties are those set forth in Federal
25   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
26   whatever procedure may be established in an e-discovery order that provides for
27   production without prior privilege review. Pursuant to Federal Rule of Evidence
28   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

     Case No. 8:19-cv-01617-DOC-DFM              -10-          STIPULATED PROTECTIVE ORDER
     88720923.1
1    of a communication or information covered by the attorney-client privilege or work
2    product protection, the parties may incorporate their agreement in the stipulated
3    protective order submitted to the Court.
4    12.      MISCELLANEOUS
5             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
6    person to seek its modification by the Court in the future.
7             12.2 Right to Assert Other Objections. By stipulating to the entry of this
8    Protective Order, no Party waives any right it otherwise would have to object to
9    disclosing or producing any information or item on any ground not addressed in
10   this Stipulated Protective Order. Similarly, no Party waives any right to object on
11   any ground to use in evidence of any of the material covered by this Protective
12   Order.
13            12.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Civil Local Rule 79-5. Protected Material
15   may only be filed under seal pursuant to a court order authorizing the sealing of the
16   specific Protected Material at issue; good cause must be shown in the request to file
17   under seal. If a Party’s request to file Protected Material under seal is denied by the
18   Court, then the Receiving Party may file the information in the public record unless
19   otherwise instructed by the Court.
20   13.      FINAL DISPOSITION
21            After the final disposition of this Action, within 60 days of a written request
22   by the Designating Party, each Receiving Party must return all Protected Material to
23   the Producing Party or destroy such material. As used in this subdivision, “all
24   Protected Material” includes all copies, abstracts, compilations, summaries, and any
25   other format reproducing or capturing any of the Protected Material. Whether the
26   Protected Material is returned or destroyed, the Receiving Party must submit a
27   written certification to the Producing Party (and, if not the same person or entity, to
28   the Designating Party) by the 60 day deadline that (1) identifies (by category, where

     Case No. 8:19-cv-01617-DOC-DFM              -11-          STIPULATED PROTECTIVE ORDER
     88720923.1
1    appropriate) all the Protected Material that was returned or destroyed and (2)
2    affirms that the Receiving Party has not retained any copies, abstracts,
3    compilations, summaries or any other format reproducing or capturing any of the
4    Protected Material. Notwithstanding this provision, counsel are entitled to retain an
5    archival copy of all pleadings, motion papers, trial, deposition, and hearing
6    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
7    reports, attorney work product, and consultant and expert work product, even if
8    such materials contain Protected Material. Any such archival copies that contain or
9    constitute Protected Material remain subject to this Protective Order as set forth in
10   Section 4 (DURATION).
11   14.      Any violation of this Order may be punished by any and all appropriate
12   measures including, without limitation, contempt proceedings and/or monetary
13   sanctions.
14            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15   DATED: November 19, 2019                    MOON & YANG, APC
16
17                                               BY: /S/ Christopher L. Garcia
18                                                   CHRISTOPHER L. GARCIA
                                                 Attorneys for Plaintiff
19                                               JOSEPH PORTILLO
20                                               GBG LLP
     DATED: November 19, 2019
21
22                                               BY:      /s/ Tara M. Duester
23                                                        TARA M. DUESTER
24                                               Attorneys for Defendant
                                                 BIMBO BAKERIES USA, INC.
25
26   //
27   //
28   //

     Case No. 8:19-cv-01617-DOC-DFM            -12-         STIPULATED PROTECTIVE ORDER
     88720923.1
1             The undersigned attests that the signatory listed above concurs in the content
2    of this document and has authorized its filing.
3    DATED: November 19, 2019                      GBG LLP
4
5                                                  BY:      /s/ Tara M. Duester
                                                            TARA M. DUESTER
6
7                                                  Attorneys for Defendant
                                                   BIMBO BAKERIES USA, INC.
8
9
10
              FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
11
     DATED: December 2, 2019
12
13
                                              ____________________________________
14                                                    Hon. Douglas F. McCormick
                                                 United States District Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Case No. 8:19-cv-01617-DOC-DFM             -13-          STIPULATED PROTECTIVE ORDER
     88720923.1
1                                           EXHIBIT A
2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3             I, _____________________________ [print or type full name], of
4    _________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on _________ [date] in the case Jose Portillo v. Bimbo Bakeries USA, Inc. et al.
8    (C.D. Cal. Case No. 8:19-cv-01617-DOC-DFM). I agree to comply with and to be
9    bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
12   any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.
15            I further agree to submit to the jurisdiction of the United States District Court
16   for the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint ________________________________
19   [print or type full name] of _______________________________________ [print
20   or type full address and telephone number] as my California agent for service of
21   process in connection with this action or any proceedings related to enforcement of
22   this Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26
27   Signature: __________________________________
28

     Case No. 8:19-cv-01617-DOC-DFM              -14-           STIPULATED PROTECTIVE ORDER
     88720923.1
